 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7   CINDY ELLEN OCHOA,
                                                     NO: 2:18-CV-0297-TOR
 8                               Plaintiff,
                                                     JUDGMENT IN A CIVIL CASE
 9         v.

10   SERVICE EMPLOYEES
     INTERNATIONAL UNION LOCAL
11   775, et al.,

12                               Defendants.

13   THE COURT HAS ORDERED that judgment be entered as follows:

14        1. Pursuant to ECF No. 35, judgment is entered against Defendant

15              SERVICE EMPLOYEES INTERNATIONAL UNION LOCAL 775 and

16              in favor of Plaintiff CINDY ELLEN OCHOA in the sum of $28,000

17              (twenty-eight thousand dollars) inclusive of (1) costs accrued prior to the

18              date of this offer, including reasonable attorneys’ fees under 42 U.S.C. §

19              1988(b); and (2) attorneys’ fees not recoverable as costs under 42 U.S.C.

20              § 1988(b).



     JUDGMENT IN A CIVIL CASE ~ 1
 1         2. State Defendants’ Motion for Summary Judgment (ECF No. 50) is

 2            GRANTED. Defendants Washington State Governor Jay Inslee and

 3            Secretary of DSHS Cheryl Strange are DISMISSED from this action.

 4         THIS ACTION WAS DECIDED by Chief Judge Thomas O. Rice on

 5   Defendants Strange and Inslee’s Motion for Summary Judgment (ECF No. 50) and

 6   Plaintiff’s Notice of Acceptance of Offer of Judgment (ECF No. 35).

 7         DATED: October 4, 2019.

 8                                                    SEAN F. McAVOY
                                                      Clerk of Court
 9
                                                      By: s/Bridgette Fortenberry
10                                                        Deputy Clerk

11

12

13

14

15

16

17

18

19

20



     JUDGMENT IN A CIVIL CASE ~ 2
